AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                     Luis Angel Arellano-Lira                                Case Number: 3:18-mj-22624-RAM


                                                                            Defendant's Attorn


REGISTRATION NO. 80672298
                                                                                                             NOV 0 7 2018
THE DEFENDANT:
                                                                                      CLERK U S. DISTRICT COURT
 IZI pleaded guilty to count(s) ~~~-=-~~~~~~~~~~~~--f.loB~Ycw....wl.!""'-'-:..c..:....:::..:.=-:~~~:v---"'--~o=E~?~U-=+
                                 1 of Complaint                                          HERN DISTRiCT OF CALIFORNIA
 D was found guilty to count(s)                                                                         ------~Z---                   ·----'
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                  1


 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, November 6, 2018
                                                                          Date of Imposition of Sentence



                                                                          H&Lt~OCK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                3:18-mj-22624-RAM
